Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 29, 2016

The Court of Appeals hereby passes the following order:

A17D0086. DEKALB COUNTY SCHOOL DISTRICT v. CHAYKA BETTIS
    et al.

      DeKalb County School District (“DCSD”) has filed a motion                                 for
reconsideration of this Court’s October 12, 2016 order dismissing its application for
discretionary review. DCSD’s motion for reconsideration is GRANTED, our order
dismissing its application is VACATED, and the application is REINSTATED.
      Upon review of the merits, however, the application is DENIED.

                                       Court of Appeals of the State of Georgia
                                                                      11/29/2016
                                       Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract f rom
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.